DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2020/0051492, in view of Kim, US 2021/0201798. 

Regarding Claim 18, Chen (Fig. 1) teaches a display device (display apparatus 100) comprising:
-a display panel (pixel array 130) comprising a pixel (PX) that includes a light emitting element that is configured to emit light according to a driving current that corresponds to a data signal applied to a data line (e.g., Pixels PX are part of an LED, micro-LED, or mini-LED panel; para. 0026.  Pixels PX emit light according to according to display data DATA; para. 0024); 
-a signal controller (display control circuit 120) configured to receive input image signals (e.g., Display control circuit 120 receives display data DATA; para. 0022); and
-wherein the display panel (pixel array 130) displays images corresponding to the input image
signals at least two different driving frequencies (e.g., Pixels with same gray level can be driven at different frequencies; para. 0035), and
-wherein voltage values of data signals corresponding to a same gray in different
driving frequencies are different from each other (e.g., Pixels with same gray level can be driven at different frequencies.  These pixels may be different colors and hence have different voltage values; para. 0034–0035).

Chen does not teach a signal controller configured to generate image data; and a data driver configured to generate the data signal using the image data received
from the signal controller. 

However, Kim (Fig. 1) teaches a signal controller (Timing controller 40) configured to generate image data (e.g., Timing controller 40 outputs DATA to a data driver; para. 0041); and a data driver (data driver 30) configured to generate the data signal using the image data received from the signal controller (e.g., Data driver 30 outputs data to the pixels; para. 0036, 0041).  In the combined invention, the display control circuit 120 of Chen would be “configured to generate image data depending on input image signals.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Kim.  Data drivers are well-known in the art for providing display data to the pixels of a display. 

Claims 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim, as applied to claim 18 above, and in further view of Nam, US 2020/0111418. 

Regarding Claim 19, Chen in view of Kim teaches the display device of claim 18, but does not teach “wherein the signal controller determines whether the driving frequency is lower than 60 Hz, and, compensates one frame data of the input image signal to generate the image data when the driving frequency is lower than 60 Hz.” 

However, Nam (Fig. 4B) teaches the concept of a low frequency driving mode with a driving frequency of 1 Hz, which is less than 60 Hz, resulting in a write compensation frame WRITE2 signal being applied to the pixels (para. 0111, 0114, 0124). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Kim with the above features of Nam.  Nam suggests that this helps prevent flicker in the always-on-display mode (para. 0004–0005), which is useful for users who want to see important information such as the date, time, etc. when the screen is locked.  

Regarding Claim 20, Chen in view of Kim and in further view of Nam teaches the display device of claim 19.

Nam further teaches wherein the signal controller determines whether the driving frequency is lower than 60 Hz when the input image signal is determined to be a still image signal (e.g., In low frequency mode, the display is in an always-on or static state; par. 0004–0005).

The same rationale use to combine Chen in view of Kim with Nam stated in claim 19 applies here and will not be repeated. 

Allowable Subject Matter
Claims 1, 3, 5–12, and 14–17 are allowed.  The reasons for allowance were stated in the previous Office Action and will not be repeated herein. 

      Response to Arguments
Applicant’s arguments with respect to claims 18–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant contends that neither Park, US 2013/0070007, nor Jang, US 2014/0313236, teaches the limitation of claim 18 “wherein the display panel displays images corresponding to the input image signals at least two different driving frequencies and wherein voltage values of data signals corresponding to a same gray in different driving frequencies are different from each other.”   However, as stated above, Chen teaches this limitation.  Specifically, Chen teaches that pixels with same gray level can be driven at different frequencies (para. 0034–0035).  According to Chen, these pixels may be different colors (para. 0035).  For these reasons, claims 18–20 stand rejected. 


       Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 26, 2022